Citation Nr: 1534794	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the Veteran is competent for purposes of handling the disbursement of VA funds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Providence, Rhode Island, which confirmed and continued a previous finding of incompetency for purposes of handling disbursement of VA funds.  

The Veteran testified at a hearing before the undersigned at the RO in May 2014.  A transcript of the hearing has been associated with the Virtual VA electronic claims file.  The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Service connection has been established for paranoid schizophrenia, evaluated as 100 percent disabling.

2.  The medical evidence leaves no doubt that as a result of the Veteran's service-connected paranoid schizophrenia he lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  


CONCLUSION OF LAW

The criteria for a finding of competency to handle direct disbursement of the Veteran's funds for VA purposes are not met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), however, the United States Court of Appeals for Veterans Claims (Court) explicitly held that these notice and assistance provisions do not apply to competency determinations.  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.  Regardless, it appears that all available relevant evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  Also, VA has examined the Veteran in an effort to afford him the highest level of assistance in evaluating this claim.  

II.  Law & Analysis

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b) (2014).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

In the instant case, the Veteran has been in receipt of a 100 percent schedular rating for service-connected paranoid schizophrenia since 1984.  In an August 2004 rating decision, the RO determined that the Veteran was not competent for the purpose of managing the disbursement of his VA funds.  

In February 2006, the Veteran filed a claim to be found competent for VA purposes.  In rating decisions of May 2006, April 2007, February 2008 and April 2008, the RO confirmed and continued the initial finding of incompetency for the purpose of managing the disbursement of his VA funds.  The Veteran timely appealed the April 2008 rating decision.  

The Board has reviewed the evidence of record and concludes that the Veteran remains not competent to handle the disbursement of his VA benefits.  In so finding, the Board acknowledges the presumption in favor of competency; however, despite the Veteran's desire to be declared competent, the evidence of record clearly and convincingly supports a finding of incompetency.

The Veteran's paranoid schizophrenia is manifested by psychosis, particularly when the Veteran is not compliant with his medications; and, the record shows that compliance with medication has been sporadic at best.  See, e.g., VA examination report from June 1993, April 2009 VA inpatient summary, VA examination report from August 2011, October 2011 VA mental health assessment; and, the May 2014 hearing transcript.  

The Veteran has also been deemed a poor historian.  See VA examination report dated April 2004.  That examiner noted that the Veteran was hospitalized in October 2003 for decline in ADL (activities of daily living) functioning including improperly taking his medications.  During the interview in April 2004, the Veteran reportedly took his own medications, but described a very haphazard pattern of doing so, and he did not know the names of his medications or the doses he took.  The Veteran reported that he previously received assistance with managing his finances from his wife, but they recently divorced, and now he requires assistance from somebody else.  

The examiner also referred to a November 2003 letter from a treating VA social worker who found that the Veteran had poor problem solving ability and required a fiduciary.  The examiner also referred to a January 2004 psychiatric assessment which found the Veteran not psychotic and generally functioning pretty well.  The examiner found this to an inaccurate description of the severity of the Veteran's disability because it did not account for the Veteran's residual symptoms of schizophrenia as well as modest cognitive ability.  He had major impairment in ADL, social and occupational functioning and would be unable to sustain work.  His insight into his psychiatric and medical condition was limited and his social skills were very primitive.  

A September 2004 Field Examination Report makes findings similar to the April 2004 examiner.  The field examiner noted that the Veteran was obviously dependent on Ms. G to handle his financial affairs.  He took no interest in his finances, and, she opined, he cannot handle his money independently.  The same was noted in a November 2005 Field Examination Report.  

In February 2006, the Veteran filed a claim to regain competency for purposes of disbursement of his VA benefits.  An April 2006 VA examiner, however, found that the Veteran was not capable of managing his own financial affairs.  The Veteran continued to endure symptoms consistent with a diagnosis of paranoid schizophrenia.  The Veteran's concentration was impaired and the veteran was not sure as to how much his VA benefit payment was.  The examiner indicated that the Veteran was of borderline intelligence with little to no insight.  The examiner found that the Veteran needed continuing oversight and assistance.  The examiner also noted that the Veteran's self-report appeared to be unreliable since he would frequently change his answers.  This appeared to be more related to the fact that he frequently could not understand the questions.  The Veteran endorsed daily auditory hallucinations in which he hears his dead mother's voice.  

An October 2006 Field Examination Report indicates that when questioned, the Veteran was not fully aware of all aspects of his finances, including how much is spent.  The Field Examiner found that the severity of his disabilities prevented him from truly understanding or managing any of his financial responsibilities, and she opined that the Veteran had no capacity to manage his funds.  

A February 2007 VA examination report reflects that the Veteran was unaware of the purpose of the examination, which was to determine whether the Veteran was competent to manage the disbursement of his VA funds.  The Veteran reported to the examiner that his first fiduciary was appointed because he was gambling a lot.  The Veteran admittedly required assistance with many ADLs including grocery shopping and cooking; and, he did not know the names of his medications, acknowledging that sometimes he forgets to take his medications.  The examiner opined that the Veteran should continue to be rated as incompetent for VA purposes and should continue to have a VA designated payee.  

VA outpatient treatment records from October to December 2007 indicate that the Veteran was homeless during that time period.  

A September 2008 Field Examination Report indicates that the Veteran had only a limited understanding of his finances, and was easily taken advantage of with regard to his finances.  

A March 2009 Field Examination Report notes that the Veteran appeared more focused and clearer than usual, but when he asked for more personal spending money, he could not answer why he needed it.  He produced some receipts showing an average of $30 on food and $30 for his cell phone minutes, but he was unable to explain what he was using the rest of his personal spending money for and said he was unsure what he spent it on.  Although it appeared to the examiner that the Veteran had a fair understanding of his finances, she continued to opine that the Veteran remained unable to handle his financial affairs.  

A VA inpatient discharge summary from April 2009 reveals that the Veteran was not taking him medications consistently.  He reported nightmares and hearing voices, and feelings of paranoia.  His chronic schizophrenia was complicated by restricted cognitive ability.  Mental status examination indicated that the Veteran's judgment was poor and he was not compliant with his medications.  

An August 2011 VA examination report confirmed that the Veteran continued to have total social and occupational impairment, with manifestations including, but not limited to, illogical, obscure, or irrelevant speech; gross impairment in thought processes or communication; and, persistent delusions or hallucinations.  

With respect to the Veteran's competency to manage his VA funds, the examiner noted that the Veteran's VA treatment records revealed repeated compliance issues with taking medication.  The examiner noted that the Veteran stopped taking all medications including diabetes and cardiovascular medications several months previously.  It was also noted that the Veteran frequently forgot to take his psychiatric medications and could name only 4 medications in total, and he was unaware of the purpose of those medications.  He reportedly "guesses" when he is supposed to take the medication.

Regarding his finances, the Veteran reported that he is not given enough money from his fiduciary and was borrowing money from friends to purchase cigarettes, groceries and gas.  

The examiner found that, besides the Veteran's lack of demonstrated compliance, his mental status appeared to contraindicate proper management of finances.  The Veteran's speech was predominantly tangential.  He displayed frequent delusional beliefs.  For example, he told the examiner that he could speak 9 languages and was an interpreter.  The examiner found that the Veteran's mental status would likely interfere with his responsibility of paying bills on time.  Given the Veteran's mental status and the lack of demonstrated compliance, the examiner opined that the Veteran was not competent to manage funds for VA purposes.  

A September 2011 private psychiatric evaluation noted that the Veteran displayed general disinhibition and seemed oriented times three, but was childlike.  The examiner was unable to provide an opinion on the Veteran's competency without further neuropsychiatric testing.  

An October 2011 VA outpatient psychiatric report indicates that the Veteran remained non-compliant with his medications.  The Veteran's progress toward the established treatment goal was minimal.  The Veteran continued to complain that he does not have enough money for gas, but when the Veteran has gas, he usually drove around until he ran out.  This was noted to be chronic behavior for the Veteran.

An October 2011 VA biopsychosocial assessment noted that the Veteran reportedly takes his medications "off and on, they make me feel like a zombie."  

A November 2011 VA Field Report Examiner indicated that the Veteran's condition remains static and he is not competent to manage his finances.  Likewise, a December 2012 Field Examination Report shows that the Veteran has no capacity to handle funds.  

An October 2013 memorandum from F.L. indicates that the Veteran was a patient in his family practice who was last seen in his office in October 2013 and suffered from uncontrolled diabetes mellitus, type 2, bipolar disorder, hyperlipidemia, and PTSD.  The doctor did not opine as to whether the Veteran was competent to handle disbursement of his VA funds.  

At the Veteran's personal hearing in May 2014, he testified that he pays his debts as best he can.  He had a checkbook, but he reportedly had difficulty filling out checks because he has a learning disability.  

The Veteran testified that his past fiduciaries discriminate against him and take his money.  The Veteran testified that he does not believe in pills, and that he functions well now because he is not taking medication.  

In support of his claim, he brought his bank book to the hearing to show that he could manage his own funds; however, he also testified that he had insufficient funds.  

The Veteran testified at the hearing that he would try to obtain an opinion from his private doctor stating that he was competent to handle his VA funds.  To date, however, no such opinion has been received.  

Currently, there appears to be no change in the Veteran's behavior, according to records from 2014 and 2015.  A September 2014 Field Examination Report warranted no change in the Veteran's status.  The report indicates that the Veteran is not independent with his medications and he confuses easily.  The Veteran was friendly and cooperative, but he exhibited a considerable degree of confusion and he experienced difficulty following the interview.  His thoughts were scattered and unassociated with the topic.  The field examiner found that the Veteran did not comprehend the amount of his income or the amount of his expenses and found that the Veteran had no capacity to handle his funds.  

The field examiner's report provides the following example of the Veteran's inability to manage his finances appropriately:  

The Veteran has a very long-standing history of buying and selling vehicles.  The fiduciary has located used vehicles for him in the past, and the vehicles are always paid for in full because the veteran's bad credit would not allow purchasing a vehicle over time with car payments.

The Veteran has been successful in circumventing the fiduciary by going to the DMV and requesting a duplicate Title for the vehicle.  He then sells the car at a local bar or used car lot for, usually, much less than the car is worth.  The Veteran has been known to take the funds he was paid and goes to Foxwoods to gamble for the weekend.  In one incident, the Legal Custodian located a 1990's Ford Taurus with low mileage and paid $1,500.00 for the vehicle (for the veteran).  The Veteran took possession of the car, turned around and sold it back to the dealer, and kept the money for his spending.  Then the Veteran will contact VA and complain that his fiduciary does not provide him with a vehicle.  The custodian has paid out substantial monies to various local body shops and mechanics to repair the Veteran's vehicles that he has owned.

Throughout the years, the Field Examiner has tried to reason with the Veteran that he should not be buying and selling his vehicles because, in layman's terms, he "takes a beating".  The Veteran will sell a car valued at $5,000.00 for $1,000.00 just so he can have the money in his pocket for spending.

A July 2015 email exchange between the Veteran's field examiner and an RO legal instrument examiner (LIE) shows how the Veteran is incapable of using proper judgment regarding his finances.  The field examiner noted that she had been following the Veteran's case for many years and his constant requests and demands for additional funds.  The field examiner noted that there were no excess VA funds to give to the Veteran.  

The field examiner explained that the Veteran was quite skilled at bypassing the fiduciary and contacting HUB in the hopes of gaining someone's sympathy.  He takes cars that are purchased for him with VA funds, and then sells the cars for less than they are worth.  He then toes to a Connecticut casino and spends the money on gambling.  The field examiner explained that the Veteran knows that if he contacts the HUB and cries that he has no vehicle, the HUB will tell the fiduciary to provide him with another vehicle, which the HUB does, and then the cycle repeats itself.  

Also of note is the Veteran's constant request for a new fiduciary.  The September 2014 Field Examiner's report notes that:

The Veteran is known for requesting new fiduciaries on a regular basis for many, many years.  In speaking with him, he provided no proof that [his fiduciary] was mismanaging his funds or stealing his money.  The Veteran said that the fiduciary speaks harshly to him at times.  But, the custodian may speak to the Veteran sternly in response to the Veteran punching a hole in the office wall of [his fiduciary's] office, the Veteran urinating on the office carpet, the Veteran parking his car directly in front of [the fiduciary's] office and laying on the horn for minutes, and harassing clients in the law office waiting room.  


Finally, and most recently, a July 2015 Report of Contact reveals the following conversation between the Veteran and an RO employee:  

Veteran called requesting $700 to purchase a vehicle because the one he had "blew up."  According to prior 0820s the Veteran has recently been denied funds to purchase a car because it appears that in the past the Veteran sold the cars that the fiduciary has paid for.  The Veteran was advised to present a police report or an insurance claim to the payee to prove that the car he once had "blew up."  The veteran hung up the phone.

The matter of competence involves specific inquiry into whether the Veteran lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  As noted above, there is a presumption in favor of competency, which may only be overcome by clear and convincing evidence that leaves no doubt as to the person's incompetency.  As stated above, determinations relative to incompetency are based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  In this case, the Board has reviewed the appellate record and finds that there is clear and convincing evidence concerning the Veteran's mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation, and that presumption of competency is overcome.  In this case, the presumption of competency is rebutted by the most probative evidence.  This evidence is clear and convincing.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.  The competent and probative evidence overwhelmingly confirms that the Veteran is incapable of managing his finances.

First, other than the Veteran's own statements, there are no opinions indicating that he is competent for VA benefits purposes.  The Board has considered the written and lay contentions of the Veteran with regard to competency, including those made at his 2014 personal hearing.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the Board finds that these statements are outweighed by the consistent medical opinions provided in April 2004, April 2006, and August 2011 that the Veteran is not competent to manage his financial affairs.  These opinions are also consistent with the findings of the field examiner(s) throughout the period covered by this claim.  Furthermore, while the Veteran demonstrated what could be described as periods of lucidity during times when he was compliant with his medications, the record consistently shows that the Veteran is not compliant with his medications, and believes that he thinks more clearly without them.  As outlined above, the Veteran has consistently demonstrated, including during VAMC visits and interactions with medical professionals, that he has auditory hallucinations.  His statements reflect paranoid ideation and VA examination reports describe the Veteran's speech as illogical, and his judgment and insight as poor.  

The evidence of record clearly and convincingly shows that the Veteran is not competent to manage his VA funds.  This is particularly evident from the field examiner's comments that the Veteran obtains cars, sells them for less than they are worth, and then spends the money on gambling.  Thus, not only is the Veteran unaware of his financial responsibilities, he has a tendency to misuse his personal spending money and either lie about what he is spending on, or simply telling the field examiner that he is unsure what he is spending money on.  The evidence shows that the Veteran has a severe lack of fiscal responsibility as a result of his mental illness, which has been found to be completely and totally disabling.  While the Veteran has displayed orientation to time and place, and he generally exhibits a neat appearance during interviews, he has also consistently been noted by medical professionals including psychologists, social workers, and physicians to display only limited insight, significant cognitive impairment, and psychosis.  

Furthermore, the Veteran has not demonstrated to his Payee, or the field examiner that he is capable of budgeting his money properly.  The Board also finds it telling that although the Veteran has requested numerous times over the course of his VA treatment for a letter of competency, no medical professional, private or VA, was willing to provide him one.  For these reasons, the Board finds that the presumption of competency has been rebutted by clear and convincing evidence that the Veteran is not competent for the purpose of receiving direct payment of his VA benefits.  

In essence, there is no indication that any physician strictly called upon to make an assessment or offer an opinion as to the Veteran's competency, has found anything other than that the Veteran is incompetent for managing his own funds disbursed by VA without limitation.  Whether called upon to make such an opinion, or whether having done so unilaterally, every VA and private physician who has considered the issue since 2004 has either failed to offer an opinion in this regard or concluded explicitly or implicitly that the Veteran is incompetent for VA purposes.  

In summary, the Board finds that the clear and convincing evidence leaves no doubt that the Veteran is incompetent for VA benefits purposes.  That evidence shows that because of the Veteran's service-connected paranoid schizophrenia, he lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation, and is therefore incompetent for VA purposes.  The evidence is not so evenly balanced that there is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to restoration of competency, for the purposes of handling the disbursement of funds associated with the payment of VA benefits, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


